Title: To Thomas Jefferson from Abbé Morellet, 31 December 1787
From: Morellet, Abbé
To: Jefferson, Thomas



le 31. decemb.

Monsieur jefferson a eu la bonté de me promettre de faire revenir de Londres la planche jointe aux observations sur la virginie lorsque le libraire anglois en auroit fait usage pour son edition. Je le prie de vouloir bien me procurer le retour de cette planche qui manque encore à 250 exemp. de l’édition francoise et lesquels demeureroient invendus sans cela. Je lui serai bien obligé de donner ses ordres en consequence. Je prens la liberté de lui envoyer en même tems la machine à tirer des copies dont je lui ai parlé et dont je me deferai volontiers si j’en trouve dix louis ou même moins si l’on juge qu’elle vaille moins. Elle peut faire plaisir à quelqu’un. Je prie monsieur jefferson d’agreer tous les respects de S.T.H. Serviteur,

L’abbé Morellet

